0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the active discharge to actuate the semiconductor switch should be amended to a active discharge to actuate a semiconductor switch.  Further the recitations …which comes as close as possible… is considered awkward and should be amended or deleted. 
	In addition in claim 1 and 8 applicant states …the discharge resistor is made up of an SMD resistor or multiple SMD resistors… recitation that allows the selection of A or B. In this case A of an SMD resistor and B multiple SMD resistors. Assuming that the second selection is made (i.e. B multiple SMD resistors) then claims 6 and 12-16 that recite …wherein the discharge resistor consists of a single SMD resistor… is contrary to the previously mention limitation of claim 1 (i.e. B multiple SMD resistors) {the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id; MPEP 2111.03}

Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections & Drawings as highlighted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        7/30/2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836